DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIMS 1-18 and 21-22 are ALLOWED

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The reason for allowance of claims 1-18 and 21-22 in the instant application is because the prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to tone of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The application discloses:
generating, by one or more processors using order data describing items uniquely identified by unit identifiers, one or more sets of the unit identifiers based on one or more affinities between the items; 
calculating, by the one or more processors, an incremental carton and expense prevention opportunity (ICEPO) value for each of the one or more sets of unit identifiers based on a comparison of fulfillment of the set of unit identifiers from the reference fulfillment center using a single carton with fulfillment of a first unit identifier of the set of unit identifiers from the reference fulfillment center using a first carton and fulfillment of a second unit identifier of the set of unit identifiers from the second fulfillment center using a second carton; and 
calculating, by the one or more processors, an adjusted fulfillment center stocking score using the ICEPO value and a difference between a first contribution value and a second contribution value for each of the one or more sets of unit identifiers; selecting, by the one or more processors, a subset of the one or more sets of unit identifiers based on the adjusted fulfillment center stocking score; 
computing, by the one or more processors, forecast data using a machine learning model trained using the order data; 
generating, by the one or more processors, an electronic data signal based on the selected subset of the one or more sets of unit identifiers and the computed forecast data; and 
performing one or more of providing a graphical display using the electronic data signal and transmitting, by the one or more processors, the electronic data signal representing the subset of the one or more sets of unit identifiers to an inventory replenishment computing system via an application programming interface, the inventory replenishment computing system managing stocking of items uniquely identified by unit identifiers.

The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention. Any comments 

35 USC 103
CA 2402350 Lucas discloses monitoring company inventory via the internet and automatically order needed items.  Lucas fails to disclose calculating an incremental carton and expense prevention opportunity (ICEPO) value for each of one or more sets of unit identifiers based on a comparison of fulfillment of the set of unit identifiers at a single fulfillment center using one carton or from more than one fulfillment centers using more than one cartons.

US 2005/0197971 Kettner teaches classifying retail products and services by defining a price level group and assigning the price level group to a grouping of at least one of services and retail products.  However, Kettner fails to teach calculating an incremental carton and expense prevention opportunity (ICEPO) value for each of one or more sets of unit identifiers based on a comparison of fulfillment of the set of unit identifiers at a single fulfillment center using one carton or from more than one fulfillment centers using more than one cartons.

US 10,328,805 Wyrobek teaches selecting a distribution center from which to fulfill the service request by determining the distribution center that is closest to the location of 

35 USC 101
Independent Claim 1 was amended to incorporate limitations substantively the same as the limitations of Independent Claim 10 that were previously found to integrate the judicial exception into a practical application by the Examiner, and her Supervisory Patent Examiner, Fahd Obeid in the Final Rejection dated May 21, 2021, because the generation of an electronic data signal to provide a display is indicative of applying the judicial exception with, or by use of, a particular machine.  The amended limitations include:
“generating…an electronic data signal based on the selected subset of the one or more sets of unit identifiers and the computed forecast data; and 
performing one or more of providing a graphical display using the electronic data signal and transmitting…the electronic data signal representing the subset of the one or more sets of unit identifiers to an inventory replenishment computing system via an application programming interface.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942.  The examiner can normally be reached on M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             

/FAHD A OBEID/           Supervisory Patent Examiner, Art Unit 3687